No reversible error is found in the opinion and decision of the Court of Appeals. The court here notes, however, its opinion that the allowance of the question made the subject of appellants' assignment of error No. 2 on the record of appeal to the Court of Appeals was not error, and that the authority of the decision of this court in National Casualty Co. v. Dunn,209 Ala. 484, 96 So. 576, where it was held that repeated objections to questions attempting to elicit illegal evidence are not necessary to raise the point on appeal, is not to be considered as impaired by the refusal of the writ in this case.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.